Citation Nr: 1433297	
Decision Date: 07/25/14    Archive Date: 07/29/14

DOCKET NO.  11-05 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, Minnesota


THE ISSUES

1.  Entitlement to service connection for a back disability.

2.  Entitlement to service connection for a cervical spine disability.  

3.  Entitlement to service connection for psychiatric disability.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse



ATTORNEY FOR THE BOARD

G. Wasik, Counsel


INTRODUCTION

The Veteran had active duty service from August 1972 to December 1975.  

This appeal comes before the Board of Veterans' Appeals (Board) from a September 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota.  

The Veteran and his spouse testified at a May 2013 video conference hearing before the undersigned.  


REMAND

The Veteran testified that he had injured his neck and back in approximately July of 1973 when a large piece of equipment fell on him while he was working on the rifle range.  The Veteran's spouse testified that she remembered when the Veteran came home after the reported incident with his head wrapped in a bandage.  There is no in-service medical evidence with regard to this incident  and the Veteran was found to be without any pertinent abnormalities on a December 1975 separation examination.  However, the undersigned has found that the Veteran and his spouse have provided credible evidence regarding the reported in-service injury.  There is also evidence of the current existence of complaints of back and neck pain.  The Veteran has not been provided with a VA examination to determine if the current complaints are etiologically linked to the reported in-service incident.  

The Board notes that VA must provide a medical examination or obtain medical opinion when there is (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, (2) evidence establishing that an event, injury, or disease occurred in service, or establishing that certain diseases manifested during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with the veteran's service or with another service-connected disability, but (4) there is insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006); see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The third prong, which requires that the evidence of record "indicate" that the claimed disability or symptoms "may be" associated with the established event, disease or injury is a low threshold.  McLendon, 20 Vet. App. at 83.  Based on the above, the Board finds that a remand is required to afford the Veteran a VA examination to determine the nature and etiology of any back and cervical spine disorders present during the period of the claims.  

The Veteran claims that service connection is warranted for psychiatric disability because it is related to his active duty service or secondary to his back and cervical spine disorders.  The Board finds the claim of entitlement to service connection for a psychiatric disability is inextricably intertwined with the claim of entitlement to service connection for the back and cervical spine disabilities.  It too must be remanded.  

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should undertake appropriate development to obtain any outstanding evidence pertinent to the Veteran's claims.

2.  Then, the Veteran should be afforded a VA examination by a physician with sufficient expertise to determine the nature and etiology of all back and cervical spine disorders present during the period of the claims.  The claims files and any pertinent evidence in Virtual VA that is not contained in the claims files must be provided to and reviewed by the examiner.  Any indicated studies should be performed.

Based upon the examination results and a review of the Veteran's pertinent history, the examiner should state an opinion with respect to each back and cervical spine disorder present during the period of the claims as to whether there is a 50 percent or better probability that the disorder originated during active duty or is otherwise etiologically related to service.  The examiner must be informed that the Veteran should be presumed credible with regard to his report of an in-service injury he received when a piece of equipment fell on him while working on the rifle range.  

The rationale for all opinions expressed must also be provided.  If the examiner is unable to provide any required opinion, he or she should explain why.  If the examiner feels that the requested opinion cannot be rendered without resorting to speculation, the examiner should state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training). 

3.  The RO or the AMC should also undertake any other development it determines to be warranted.

4.  Then, the RO or the AMC should readjudicate the Veteran's claims.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, the Veteran and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

